DETAILED ACTION
This is on the merits of Application No. 16/569824, filed on 09/13/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2009/0054203 to Heeke.
Heeke discloses:
(Claim 1) A hybrid module for a vehicle (Fig. 9), comprising: a torque converter (Fig. 9 element 203) comprising: an impeller shell (Fig. 9 element 204); and, a cover (Fig. 9 element 208), fixed to the impeller shell to form at least a portion of an outer shell for .
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2021/0126498 to Grobpietsch et al.
Grobpietsch discloses:
(Claim 1) A hybrid module for a vehicle (Fig. 1 and 4, the embodiment of Fig. 4 is relied upon while referencing the elements labeled in Fig. 1), comprising: a torque converter (Fig. 4 element 5) comprising: an impeller shell (Fig. 1 element 5.3); and, a cover (Fig. 4 element 5.1), fixed to the impeller shell to form at least a portion of an outer shell for the torque converter; and, an electric motor (Fig. 4 elements 2.1 and 2.2) comprising a rotor (Fig. 4 element 2.2) supported on a rotor carrier (Fig. 4 element 13), wherein the cover and the rotor carrier are integrally formed from a same piece of material (Fig. 4, par. [0043], cover and rotor integrally formed).
(Claim 2) a cover disk (Fig. 4 element 14), fixed to the rotor carrier and extending radially inward to form a portion of the outer shell.
(Claim 3)
(Claim 4) a first piston (annotated Fig. 4 24) disposed on a first axial side of the cover disk; and, a second piston (annotated Fig. 4 25) disposed on a second axial side, opposite the first axial side, of the cover disk, wherein each of the first piston and the second piston is rotationally fixed and axially displaceable relative to the cover disk.
(Claim 5) a first apply chamber (annotated Fig. 4 26) at least partially formed by the first piston and the cover disk; and, a second apply chamber (annotated Fig. 4 27) at least partially formed by the second piston and the cover disk.
(Claim 6) wherein the first apply chamber is arranged for hydraulic connection with an apply channel of an input shaft (Fig. 1 element 6) for a vehicle transmission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grobpietsch in view of U.S. Patent No. 9447864 to Iwase et al.
Grobpietsch discloses:
(Claim 7) a module housing (Fig. 4 element 1).
(Claim 14) wherein: the module housing comprises an outer housing arranged for fixing to a vehicle combustion engine and vehicle transmission; and, the radial wall and the outer housing are integrally formed from a same piece of material; or, the radial wall is a sheet metal part fixed to the outer housing (Fig. 1 element 1).
Grobpietsch does not disclose:
(Claim 7) wherein: the module housing comprises a radial wall with a first flow channel; and, the second apply chamber is hydraulically connected to the first flow channel.
(Claim 13) a centering disk fixed to the rotor carrier and comprising a first tubular protrusion; a module housing comprising a radial wall and a second tubular protrusion; and, a centering bearing disposed radially between the first tubular protrusion and the second tubular protrusion for radially positioning the rotor in the module housing.
Iwase teaches:
(Claim 7) a module housing (Fig. 3 element 3), wherein: the module housing comprises a radial wall (Fig. 3 element 32) with a first flow channel (Fig. 3 element A1); and, the second apply chamber (Fig. 3 element H1) is hydraulically connected to the first flow channel.
(Claim 13) a centering disk (Fig. 3 element 23) fixed to the rotor carrier and comprising a first tubular protrusion; a module housing (Fig. 3 element 3) comprising a radial wall and a second tubular protrusion; and, a centering bearing (Fig. 3 element 96) disposed 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Grobpietsch to have a first flow channel to the second apply chamber run through a radial wall of the housing, as taught by Iwase, as an obvious design choice to the placement of hydraulic fluid for actuating the clutch.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Grobpietsch to have a centering bearing between a tubular protrusion of the rotor carrier and a tubular protrusion of the module housing, as taught by Iwase, in order to provide further stabilization and support for the system.
	
Allowable Subject Matter
Claims 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claims 8 and 9. Particularly in claim 8, the engine shaft having a second flow channel that’s connected to the second apply chamber and first flow channel. Particularly in claim 9, a balance place disposed axially between a centering disk and second piston, the balance plate and the second piston each sealed to the rotor carrier and the engine shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lindemann et al (US 2016/0105060) discloses a hybrid drive module.
Iwase et al (US 2015/0000262) discloses a vehicle drive device.
Frait et al (US 2013/0192947) discloses a modular powertrain component for hybrid electric vehicles.
Lorenz (US 2018/0245640) discloses a clutch device for a hybrid drive system.
Steinberger et al (US 2016/0084363) discloses a hybrid drive module.
Ruder et al (US 2014/0094341) discloses a hybrid module for a drivetrain of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659